Citation Nr: 1817588	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-41 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right arm laceration (claimed as injury/scar to right arm). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 1960 to April 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The matter was subsequently transferred to the RO in St. Petersburg, Florida.

The issue of right arm laceration is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise that the appellant's currently diagnosed tinnitus originated in service or is otherwise attributable to his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101 (24)(B), 1101, 1131 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for tinnitus, which he contends is the result of noise exposure during service.  
Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.

Turning to the evidence of record, service treatment records are silent for any complaints, diagnosis, or treatment of tinnitus.  A March 1961 physical examination for release from ACDUTRA revealed normal ears and drums, and the appellant denied any ear trouble. 

The appellant received a VA examination in March 2013 and was diagnosed with tinnitus.  The appellant reported that he first noticed tinnitus "with the first shot fired at Fort Jackson."  He also reported noise exposure from tanks, 50 caliber machine guns, and hand grenades, and stated that he worked as a carpenter.  The audiologist noted that the service treatment records did not have any evidence of hearing loss, tinnitus, or an injury/disease related to the current tinnitus, and the first report of tinnitus occurred more than 45 years after separation.  The audiologist concluded that she was unable to provide a medical opinion regarding the etiology of tinnitus without resort to speculation because there was no evidence of a nexus to service. 

In his December 2014 substantive appeal, the appellant stated that he was not provided hearing protection in service.  Given the appellant's statements regarding his exposure to tanks, 50 caliber machine guns, and hand grenades in service, the Board finds that in-service noise exposure has been established.  

The Board finds the appellant's lay testimony to be of particular importance for this claim, as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  In particular, the Board finds the appellant competent to report ringing in the ears.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The March 2013 VA examiner was unable to provide an opinion without resorting to speculation as to whether the appellant's tinnitus was related to his active duty service.  As such, the Board finds that, given the appellant's credible lay statements, the evidence is at least in relative equipoise on this matter.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the appellant and entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the Veteran's right arm injury. 

As set forth above, the Veteran had ACDUTRA from October 1960 to April 1961.  The Veteran's DD-214 and service personnel records indicate he also had Reserve service for seven years and five months following his period of ACDUTRA. 

The Veteran contends that he sustained a right arm laceration after an altercation that occurred during a two-week period of active training in 1962, 1963, or 1964.  He claims that he now has a scar from this injury. 

The RO requested service treatment records regarding Line of Duty (LOD) determinations for the Veteran's claimed right wrist injury for his period of ACDUTRA from October 1960 to April 1961.  The National Personnel Records Center (NPRC) returned a negative response for the records.  Service treatment records for this period of ACDUTRA did not contain any complaint or treatment for a right arm injury.  However, service treatment records and service personnel records for the Veteran's claimed active training period during his Army Reserve service were not requested.  Therefore, a remand is necessary in order to determine whether the Veteran's claimed injury was incurred in active service, ACDUTRA, and/or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify/clarify (by date, location, and unit) the period of alleged active service, ACDUTRA, or INACDUTRA when he sustained a right arm injury (as he has variably reported such occurred in 1962, 1963, and 1964).  Upon his response, the AOJ should contact all appropriate sources in order to verify the specific dates when the Veteran was on active service, ACDUTRA, and INACDUTRA for all dates of Army Reserve service. 

The AOJ should request the Veteran's complete service personnel records, including any line of duty determinations, and service treatment records for all periods of Army Reserve service, to include ACDUTRA and INACDUTRA.  All efforts to obtain the evidence must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the records have been exhausted, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, make a formal finding to that effect.  The AOJ must also provide the Veteran with proper written notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (e) (2017). 

If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

2.  After ensuring any other necessary development has been completed, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


